                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRUCE MCGRONE,

                  Plaintiff,                             8:18CV233

      vs.
                                                     MEMORANDUM
CORPORAL SORENSEN, Guard;                             AND ORDER

                  Defendant.


       This matter is before the court on Plaintiff’s Motion for Extension of Time.
(Filing No. 37.) Plaintiff requests the court extend the progression deadlines set
forth in the court’s December 10, 2019 Order Setting Schedule for Progression of
Case (filing no. 36) for an unspecified amount of time because Plaintiff is
incarcerated, “unable to obtain a lawyer, need[s] additional time to prepare a
defense, and submit instruments for the progression of the case, because of
lockdowns, staff shortage, and other unforseen [sic] occurrences that take place in
prison and the world.” (Filing No. 37 at CM/ECF pp. 1–2.)

      This case has been pending for over a year, and the first discovery deadline
does not expire until January 9, 2020. The court finds that Plaintiff has failed to
show good cause why an extension should be granted at this time. Therefore, upon
careful consideration,

       IT IS ORDERED that Plaintiff’s Motion for Extension of Time (filing no.
37) is denied without prejudice to reassertion.
Dated this 30th day of December, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                 2
